Citation Nr: 0411538	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  98-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating than 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
beginning December 15, 1997, and ending January 6, 2002.

2.  Entitlement to a higher initial rating than 50 percent 
for PTSD for the period beginning January 7, 2002.

3.  Entitlement to a higher initial rating than 20 percent 
rating for diabetes mellitus type II.  

4.  Entitlement to an increased rating for a right clavicle 
resection from 10 percent disabling for the period beginning 
May 22, 1997, and ending February 5, 2001.  

5.  Entitlement to an increased rating for a right clavicle 
resection from 30 percent for the period beginning February 
6, 2001.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
February 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for PTSD 
and assigned a 30 percent rating effective December 15, 1997, 
and granted service connection for diabetes mellitus type II, 
and assigned a 20 percent rating.  The appeal also arises 
from a July 2002 rating decision by which the RO increased 
the veteran's initial rating for PTSD to 50 percent, 
effective January 7, 2002.  

The appeal also stems from an October 1997 rating decision 
which granted an increased rating for residuals of a right 
clavicle resection to 10 percent disabling, effective May 22, 
1997.  During the course of the appeal, in an April 2002 
rating decision, the RO increased the veteran's rating for 
his right clavicle resection to 30 percent, effective 
February 6, 2001.  

In December 2002, the Board undertook additional development 
of the veteran's claim pursuant to authority granted by 38 
C.F.R. § 19.9 (a) (2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  Therefore, the veteran's claim was remanded by the 
Board in July 2003 for compliance with said decision.

It is noted that in the July 2002 rating decision, the RO 
granted service connection for a cardiovascular disability, a 
low back disability, a left hip disability, a right hip 
disability, a left knee disability, a right knee disability, 
headaches, a cervical spine disability and a total disability 
rating based on individual unemployability (TDIU).  The RO 
also determined that the claim of service connection for 
arthritis was moot.  Hence, these issues are determined to no 
longer be in appellate status.  

In a February 2002 letter, the veteran withdrew the issue of 
service connection for glaucoma, diabetic retinopathy, and 
visual field changes as secondary to the veteran's service-
connected diabetes mellitus type II.  

The RO also granted service connection for a gastrointestinal 
disability in its July 2002 rating decision; this issue had 
not previously been in appellate status.  

In a February 2002 statement, the veteran withdrew his claim 
of service connection for glaucoma, diabetic retinopathy, and 
visual field changes as secondary to his service-connected 
diabetes mellitus Type II.  


REMAND

In March 2003, the Board received a November 1996 
determination from the Social Security Administration (SSA) 
wherein it was determined that the veteran's disability began 
on November 1, 1996.  However, the decision gives no clue as 
to why disability was granted (under remarks it says 
"determination adopted from systems query dated 10/29/96"), 
and no medical records were received along with the decision.  
VA's duty to assist includes obtaining SSA records.  
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).  
Accordingly, the RO should obtain the decision granting the 
veteran SSA benefits as well as all medical records 
considered by the SSA in making such decision.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the SSA and 
obtain a copy of the SSA decision granting 
the veteran benefits as well as copies of 
all medical records considered by the SSA 
in their decision.  If there is a decision 
which granted benefits other than the 
November 1996 decision, then this decision 
should be obtained.  In particular, copies 
of all medical records considered in the 
decision granting benefits should be 
obtained.  

2.  The RO should readjudicate the 
veteran's claims of entitlement to a 
higher initial rating than 30 percent for 
PTSD for the period beginning December 15, 
1997, and ending January 6, 2002; 
entitlement to a higher initial rating 
than 50 percent for PTSD for the period 
beginning January 7, 2002; entitlement to 
a higher initial rating than 20 percent 
rating for diabetes mellitus type II; 
entitlement to an increased rating for a 
right clavicle resection from 10 percent 
disabling for the period beginning May 22, 
1997, and ending February 5, 2001; and, 
entitlement to an increased rating for a 
right clavicle resection from 30 percent 
for the period beginning February 6, 2001.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




